Citation Nr: 0719474	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder claimed as depression/major 
depression.

2.  Entitlement to service connection for mild degenerative 
joint disease, cervical spine.

3.  Entitlement to service connection for occipital neuralgia 
causing migraine/tension headaches and dizziness.

4.  Entitlement to service connection for blurred 
vision/floaters.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

In February 2005 the veteran requested a videoconference 
before a member of the Board.  A videoconference hearing was 
duly scheduled for August 2006, but the veteran failed to 
appear for his hearing, and has not requested that the 
hearing be rescheduled.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder claimed as depression/major 
depression is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The veteran's cervical spine and headaches disorders were 
not incurred during service and are not linked by competent 
medical evidence thereto.

2.  The record contains no competent medical evidence of a 
current blurred vision disorder nor did the veteran have a 
superimposed eye injury or disease in service.

3.  The veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A headaches/migraines disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

3.  A blurred vision/floater disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

4.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for cervical spine disorder, 
headaches/migraines, blurred vision, and PTSD.

In a rating decision dated in September 2003 the veteran was 
denied service connection for a cervical spine disorder, a 
headaches disorder, blurred vision, and PTSD.  The veteran 
has appealed.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  That an injury or disease occurred in service alone 
is not enough; there must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition in service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Cervical spine

VA treatment records (including radiology tests) confirm a 
current diagnosis of mild degenerative joint disease of the 
cervical spine; however, the record lacks evidence of said 
during service or within the year thereafter.  In fact, the 
earliest evidence of this disorder comes from VA treatment 
records dated in 1988.  Onset of neck pain in 1988 is 
supported by VA neurosurgery clinic note dated in December 
2003, which documents the veteran as reporting a five year 
history of neck pain associated with his work which entailed 
repetitive motion scraping medicine.  The record also 
contains no competent medical evidence that links the 
veteran's current cervical spine disorder to service.  
Accordingly, in the absence of evidence that shows incurrence 
during service or within the one year period thereafter, and 
in the absence of any competent medical evidence that links 
the veteran's current cervical spine disorder to service, 
service connection for degenerative joint disease of the 
cervical spine must be denied.  

Headaches

VA treatment records reflect current diagnosis of "right 
sided headed occipital frontal headaches" since the year 
2000.  Although SMRs dated in December 1980 do show 
treatment, on one occasion, for headaches, this singular 
incident does not suffice as evidence of chronicity during 
service.  See 38 C.F.R. § 3.303(b)( For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic").  There is also no evidence 
of continuity of symptomatology after service.  Indeed, the 
earliest post-service evidence of headaches comes from 
neurology clinic notes dated in 2003, which advise of 
headaches "since 1998."  The record also contains no 
competent medical evidence that links the veteran's current 
headaches to service.  In fact, neurology notes describe the 
veteran's headaches as "cervicogenic," and attribute them 
to his nonservice-connected neck disorder.  In the absence of 
evidence showing chronicity during service or continuity of 
symptomatology after service, and in the absence of any 
competent medical evidence that links the veteran's current 
headaches disorder to service, service connection for 
headaches/migraines must be denied.  

Blurred vision

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  In the absence of superimposed disease or 
injury, service connection may not be allowed for  refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service,  as 
this is not a disease or injury within the meaning of  
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; See also VAOPGCPREC 82-90 (July 18, 
1990). 

Enlistment examination dated in August 1980 documented visual 
acuity deficiency in each eye.  No eye injuries or diseases 
were documented in service and periodic examinations done in 
1982 and 1983 documented visual acuity corrected to 20/20.  
As there was no superimposed disease or injury in service, 
service connection may not be allowed for a visual acuity 
deficiency.

In addition to the foregoing, the record contains no 
competent medical evidence of a current blurred vision 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(where, as here, the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion).  Accordingly, in the 
absence of a superimposed disease or injury in service or of 
competent medical evidence of a current vision disorder, 
service connection for blurred vision/floaters must be 
denied.  38 C.F.R. §§ 3.303, 3.306.

PTSD

In addition to the foregoing, the veteran seeks service 
connection for PTSD.  In support of his claim he submitted a 
stressor statement in which he reported that he was exposed 
to "many tense situations" in the performance of his work 
during service.  According to the veteran, these tense 
situations involved the possibility of a bomb falling off of 
a stand or a missile malfunctioning on a fighter jet.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with §4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 CFR § 3.304(f).  

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: 

(1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or 
was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others" and 

(2) "the person's response [must have] involved intense 
fear, helplessness, or horror."

See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)).  

From the outset the Board notes that the evidence does not 
reflect a current diagnosis of PTSD.  It is noted that a 
December 2003 VA neurosurgery clinic note pertaining to 
treatment of neck pain included a diagnosis of PTSD in the 
PMH [prior medical history]; however, this appears to be 
based on the veteran's report of his medical history as no 
psychological evaluation took place during that visit and the 
diagnosis is not otherwise supported by the evidence of 
record.  In addition, while the veteran reports that he was 
involved in "many tense situations" during his peacetime 
service, he relates no actual mishap, and no actual in-
service stressor event that can be verified.  There is also 
no evidence that the veteran failed or refused to perform his 
work during service, or that he complained of or sought 
medical treatment because of any intense fear, helplessness, 
or horror associated with his bomb and missile recovery work.  
Indeed, a statement from the veteran's former sergeant 
attests to the veteran's "excellent military record" and 
job proficiency.  

Although Mental Health Clinic records dated in April 1983 
describe a "relaxation program," it appears that this 
treatment was related to a pre-existing stuttering disorder.  
Based on the evidence of record, service connection for PTSD 
must be denied.

The veteran reported an incident involving civilian police as 
a source of stress; however, there is no evidence that this 
event occurred during service.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  Letters from the RO dated in February 
2003 and July 2003 satisfied the duty to notify provisions.  
The veteran was apprised of the evidence needed to 
substantiate his various claims for service connection.  He 
was informed of the evidence that VA would obtain, and of the 
evidence that he should submit or request assistance in 
obtaining from VA.  It is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his clam.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence as the letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
communications with VA over the course of this appeal, he is 
found to be reasonably expected to understand from the 
notices provided what was needed.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal by 
way of an attachment to a letter from the RO dated in June 
2006.  Despite the untimely notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding the duty to assist, SMRs have been obtained and are 
of record.  VA and private treatment records (including 
psychiatric evaluations) have also been obtained and made a 
part of the record.  In addition, a Board hearing was 
scheduled for August 2006, which he failed to keep. There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion if necessary to 
decide the claim.  Examinations were not provided in this 
matter, since there is no suggestion, except by 
unsubstantiated allegation, that the veteran's current 
disabilities may be associated with an established event, 
injury or disease during service.  See Wells v. Principi, 326 
F. 3d 1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  Accordingly, the Board finds that 
referral of the case for the purpose of obtaining medical 
opinions is not warranted.

ORDER

Service connection for mild degenerative joint disease, 
cervical spine is denied.

Service connection for occipital neuralgia causing 
migraine/tension headaches is denied.

Service connection for blurred vision/floaters is denied.

Service connection for PTSD is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

In March 1993 the veteran filed a claim for depression.  In a 
rating decision dated in July 1993 the RO denied service 
connection for a nervous condition secondary to service-
connected lumbar sprain, which the veteran appealed.  In 
March 1996 the Board issued a decision denying service 
connection for an acquired psychiatric disorder secondary to 
lumbar sprain.

In June 2002 the veteran requested that his claim for an 
acquired psychiatric disorder secondary to service-connected 
disabilities be reopened.  In a rating decision dated in 
December 2002 the veteran's claim was denied.  Notice of the 
decision was issued in January 2003.  The veteran then filed 
a notice of disagreement; however, a statement of the case 
was not issued.  Instead, the RO sent the veteran another 
letter dated in January 2003 advising him that his general 
notice of disagreement was not accepted because the December 
2002 rating decision covered more than one issue.  

In April 2003 the veteran again requested that his claim for 
an acquired psychiatric disorder be reopened.  In July 2003 
the RO sent the veteran a letter pursuant to 38 C.F.R. § 
3.159.  In September 2003 the veteran's request to reopen his 
claim for an acquired psychiatric disorder was denied, which 
is the basis for the present appeal.

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

Although the July 2003 letter did inform the veteran that his 
claim for service connection for depression was previously 
denied and that new and material evidence was required to 
reopen his claim, it did not discuss the bases for the prior 
denial, and there is no subsequent letter that complies with 
the holding in Kent.  The December 2004 statement of the case 
(SOC) also failed to apprise the veteran of VA regulations 
regarding new and material evidence and appeared to address 
the claim on the merits so it is not clear whether the RO 
reopened the previously denied claim or whether it considered 
the claim a new claim, albeit one based on the theory of 
direct service connection rather than secondary service 
connection.  It is noted in that regard that a veteran is 
entitled to agency assistance in developing all claims 
related to the diagnosed acquired psychiatric disorder 
claimed as depression/major depression.  On remand, the RO 
should inform the veteran of the criteria for reopening and 
substantiating the claim both on a direct and a secondary 
basis.  See Ephraim v. Brown, 82 F3d. 399 (1996); Schroeder 
v. West, 212 F3d. 1265 (2000).  On remand, the veteran must 
be provided with the required notice and his claim 
adjudicated by application of the pertinent regulations.  
Kent, 20 Vet. App. 1.

The Board also notes that the veteran receives mental health 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from July 2004 to the present.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC., for the following action:

1.  Obtain VA medical records compiled 
since July 2004 by the VAMC patronized by 
the veteran.  If no additional records 
exist the case file should be documented 
accordingly.  If the veteran identifies 
additional private treatment records that 
are relevant to the issue on appeal during 
the course of this remand, they should also 
be obtained and associated with the record.  

2.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) that, in regard to the new and 
material evidence issue: (1) articulates 
the basis for the last final denial; (2) 
notifies the veteran of the evidence and 
information necessary to reopen his claim; 
and (3) notifies the veteran of what 
evidence would be required to establish 
entitlement to his underlying service 
connection claim under a direct service 
connection theory and secondary service 
connection theory.  

3.  After the development requested has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran and his representative 
should be furnished with a supplemental 
statement of the case, to include citation 
to the proper definition of new and 
material evidence, and application of same, 
and be afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


